Citation Nr: 0612301	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  04-28 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for osteoarthritis of 
the lumbar spine and, if so, whether the reopened claim 
should be granted.

2.  Entitlement to service connection for depression as 
secondary to osteoarthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty May 1985 through May 1989.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.

Although the RO reopened the appellant's claim for 
entitlement to service connection for a lumbar spine 
disability, the Board must determine on its own whether new 
and material evidence has been submitted to reopen this 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  An unappealed rating decision in May 1995 denied service 
connection for a low back disorder.

2.  Evidence received since the May 1995 rating decision is 
not cumulative of the evidence previously in the record and 
is sufficient, when considered with the evidence previously 
of record, to raise a reasonable possibility of 
substantiating the claim.

3.  The veteran's osteoarthritis of the lumbar spine was 
incurred in active duty. 

4.  The veteran's depression is related to his service-
connected osteoarthritis of the lumbar spine. 




CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim 
for service connection for low back disorder is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2005).

2.  Osteoarthritis of the lumbar spine was incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005). 

3.  Depression is secondary to the veteran's service-
connected osteoarthritis of the lumbar spine.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act of 2000 (VCAA), codified 
in its pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2005), and the pertinent implementing 
regulation, codified at 38 C.F.R. § 3.159 (2005), provide 
that the VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires the VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, the VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any,  the VA will 
attempt to obtain on behalf of the claimant.  In addition, 
the VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant pursuant to the VCAA be provided "at the 
time" of, or "immediately after," the VA's receipt of a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See, Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

Prior to the initial adjudication of the veteran's claim, the 
RO mailed the veteran a letter in June 2003 that provided the 
notice required under the VCAA and the implementing 
regulation.  The RO notified the veteran of its duty to 
assist him in obtaining pertinent evidence and medical 
records to support the veteran's claim as well as requested 
that the veteran submit any supporting medical records from 
private treatment.  Additionally, the RO informed the veteran 
as to what the evidence must show to establish entitlement.  
The RO also requested that the veteran identify any relevant 
records and/or additional supporting information or evidence, 
and submit authorizations to the RO so that the RO could 
obtain the records or other evidence on his behalf.  
Therefore, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.

The Board further notes that all available service medical 
records have been obtained.  In addition, the veteran's VA 
medical records have been obtained.  The veteran has not 
identified any outstanding evidence that could be obtained to 
substantiate his claims.  The Board is also unaware of any 
outstanding evidence that could be obtained to substantiate 
the claims.  Therefore, the Board is satisfied that the RO 
has complied with the duty to assist requirements of the 
VCAA.

The agency of original jurisdiction will be responsible for 
addressing any VCAA notice defect with respect to the rating 
and effective date elements when effectuating the awards.  
Therefore, the Board finds that the veteran has not been 
prejudiced in the Board's favorable adjudication of his 
appeal.  See Dingess v. Nicholson, No. 01-1917 (U.S. Vet. 
App. March 3, 2006) (Hartman, No. 02-1506)

Accordingly, the Board will address the veteran's claims.


Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7140(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

History and Analysis

By a rating decision in May 1995, the RO denied the veteran's 
claim for service connection for a low back disorder.  In 
September 1995, the RO sent the veteran a letter indicating 
that all their attempts to locate his service medical records 
were unsuccessful, but offered the veteran an opportunity to 
submit any other evidence in his possession.  The veteran did 
not submit any further evidence, nor did he appeal the May 
1995 rating decision.  Therefore, the May 1995 rating 
determination is a final decision.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the May 1995 final 
decision included some, but not all, of the veteran's service 
medical records.  The available service medical records 
indicate that the veteran was involved in a tank accident, 
and that his diagnosis was multiple traumas.  The Statement 
of Medical Examination and Duty Status indicate that the 
injury may result in permanent partial disability.  Also of 
record in May 1995 was a September 1994 VA examination 
report.  The VA medical examination noted low back pain, 
status post injury, and resulting depression.  An x-ray of 
the lumbar spine accompanying the VA examination report 
indicates osteo-arthritis involving the apophyseal joints.  

In May 2003, the veteran requested that his claim for service 
connection for low back disorder be reopened.  In conjunction 
with his request to reopen his claim, the veteran submitted a 
new claim for entitlement to service connection for 
depression, as secondary to his low back disorder.  

The evidence submitted subsequent to the May 1995 final 
decision includes, additional service medical records not 
previously of record.  The newly received records show 
additional evidence of in service trauma to the back.  

Newly submitted evidence also includes VA medical center 
outpatient records showing complaints of back pain.

The newly submitted service medical records reflect that 
there was a more significant injury to the back, as a result 
of the veteran's in-service accident, than reflected in the 
service medical records prior to May 1995.  These additional 
service medical records were not available to the RO prior to 
their May 1995 final decision, in which the RO cited failure 
to show diagnosis and treatment of a back injury in service 
as their primary reason for denying the claim.  Accordingly, 
the Board finds that new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for a low back disorder.  38 C.F.R. § 3.156(a).  

De Novo Review:

The service medical records note that the veteran was 
involved in a tank accident in which the tank he was riding 
in went over a twenty-foot cliff.  After the accident, the 
veteran was transported to the hospital via ambulance, 
arrived on a back board, wearing a cervical collar, and had 
to have his uniform cut from his body for treatment.  The 
chief complaints listed on the emergency report included pain 
of the back, neck and chest.  These records all indicate that 
the veteran incurred a substantial trauma to the back as a 
result of his accident during active service.  

Furthermore the VA examination of September 1994 clearly 
showed a low back disability of osteoarthritis involving the 
apophyseal joints of the lumbar spine.  Moreover, the VA 
examiner attributed the veteran's low back disability to his 
in-service accident.  Finally, the veteran has consistently 
stated that he has had back pain due to the in service 
accident, and the record reveals no evidence of any other 
causes of back disability. 

Therefore, the Board finds that the evidence of record 
supports a conclusion that it is at least as likely as not 
that the veteran's osteoarthritis of the lumbar spine is 
related to his active service.  Therefore, the medical 
evidence supports the veteran's claim for entitlement to 
service connection for osteoarthritis of the lumbar spine.  
Thus service connection for osteoarthritis of the lumbar 
spine is warranted.

Depression:

Additionally, the Board finds that the evidence in the record 
supports a conclusion that it is at least as likely as not 
that the veteran's depression is secondary to his service-
connected osteoarthritis of the lumbar spine.  The September 
1994 VA examiner expressed the opinion that the veteran had 
depression secondary to his service-connected low back 
disability.  While some recent VA outpatient records 
attribute the veteran's depression to other causes, the VA 
examination indicated depression already existed as a result 
of his low back disability.  As there is an approximate 
balance of positive and negative evidence regarding the 
merits of the veteran's claim that would give rise to a 
reasonable doubt in favor of the veteran, the benefit of the 
doubt rule is applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, 
service connection for depression as secondary to 
osteoarthritis of the lumbar spine is warranted.

ORDER

New and material evidence having been received, the appeal to 
reopen the claim for service connection for osteoarthritis of 
the lumbar spine is granted.

Entitlement to service connection for osteoarthritis of the 
lumbar spine is granted.

Entitlement to service connection for depression, as 
secondary to osteoarthritis of the lumbar spine is granted.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


